Title: From George Washington to Gouverneur Morris, 13 October 1789
From: Washington, George
To: Morris, Gouverneur


          
            Dear Sir,
            New York, October 13th 1789.
          
          In my first moments of leisure I acknowledge the receipt of your several favors of the 23 of February, 3 of March and 29 of April.
          To thank you for the interesting communications contained in those letters, and for the pains you have taken to procure me a watch, is all, or nearly all I shall attempt in this letter—for I could only repeat things, were I to set about it, which I have reason to believe have been regularly communicated to you in detail, at the periods which gave birth to them.
          It may not however be unpleasing to you to hear in one word that the national government is organized, and as far as my information goes, to the satisfaction of all parties—That opposition to it is either no more, or hides its head.
          That it is hoped and expected it will take strong root, and that

the non acceding States will very soon become members of the union—No doubt is entertained of North Carolina, nor would there be of Rhode Island had not the majority of that People bid adieu, long since to every principle of honor—common sense, and honesty. A material change however has taken place, it is said, at the late election of representatives, and confident assurances are given from that circumstance of better dispositions in their Legislature at its next session, now about to be held.
          The revolution which has been effected in France is of so wonderful a nature that the mind can hardly realise the fact—If it ends as our last accounts to the first of August predict that nation will be the most powerful and happy in Europe; but I fear though it has gone triumphantly through the first paroxysm, it is not the last it has to encounter before matters are finally settled.
          In a word the revolution is of too great magnitude to be effected in so short a space, and with the loss of so little blood—The mortification of the King, the intrigues of the Queen, and the discontents of the Princes, and the Noblesse will foment divisions, if possible, in the national assembly, and avail themselves of every faux pas in the formation of the constitution if they do not give a more open, active opposition.
          To these the licentiousness of the People on one hand and sanguinary punishments on the other will alarm the best disposed friends to the measure, and contribute not a little to the overthrow of their object—Great temperance, firmness, and foresight are necessary in the movements of that Body. To forbear running from one extreme to another is no easy matter, and should this be the case, rocks and shelves not visible at present may wreck the vessel.
          This letter is an evidence, though of a trifling sort, that in the commencement of any work one rarely sees the progress or end of it. I declared to you in the beginning that I had little to say. I have got beyond the second page, and find I have a good deal to add; but that no time or paper may be wasted in a useless preface I will come to the point.
          Will you then, my good Sir, permit me to ask the favor of you to provide and send to me by the first Ship, bound to this place, or Philadelphia mirrors for a table, with neat and fashionable but not expensive ornaments for them—such as will do credit to

your taste—The mirrors will of course be in pieces that they may be adapted to the company, (the size of it I mean) the aggregate length of them may be ten feet—the breadth two feet—The panes may be plated ware, or any thing else more fashionable but not more expensive. If I am defective recur to what you have seen on Mr Robert Morris’s table for my ideas generally. Whether these things can be had on better terms and in a better style in Paris than in London I will not undertake to decide. I recollect however to have had plated ware from both places, and those from the latter came cheapest—but a single instance is no evidence of a general fact.
          Of plated ware may be made I conceive handsome and useful Coolers for wine at and after dinner. Those I am in need of viz. eight double ones (for madeira and claret the wines usually drank at dinner) each of the apertures to be sufficient to contain a pint decanter, with an allowance in the depth of it for ice at bottom so as to raise the neck of the decanter above the cooler—between the apertures a handle is to be placed by which these double coolers may with convenience be removed from one part of the table to another. For the wine after dinner four quadruple coolers will be necessary each aperture of which to be of the size of a quart decanter or quart bottle for four sorts of wine—These decanters or bottles to have ice at bottom, and to be elevated thereby as above—a central handle here also will be wanting—Should my description be defective your imagination is fertile and on this I shall rely. One idea however I must impress you with and that is in whole or part to avoid extravagance. For extravagance would not comport with my own inclination, nor with the example which ought to be set—The reason why I prefer an aperture for every decanter or bottle to coolers that would contain two and four is that whether full or empty the bottles will always stand upright and never be at variance with each other.
          The letter enclosed with your draught accompanying it will provide the means for payment—The clumsy manner in which Merchants (or rather their Tradesmen) execute commissions, where taste is required, for persons at a distance must be my apology, and the best that can be offered by Dear Sir Your most obedient and affecte humble Servant
          
            G. Washington.
          
          
          
            Mrs Washington presents her compliments to you.
            P.S. I was in the very act of sealing this letter when yours of the 31st of July from Dieppe was put into my hands—accept my sincere thanks for the important communications contained [in] it, and for the tables which accompanied. I shall add no more now, except that in the morning I commence a tour, though rather late in the season, through the States eastward of this. Adieu, yours
          
          
            G. Washington
          
        